DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding 35 USC 112:
	Applicant’s amendment is considered to have overcome identified issues concerning  the 2/25/2022 AFCP2.0 submission and respective advisory action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over “IEEE Standard for Wireless Access in Vehicular Environments—Security Services for Applications and Management Messages Amendment 1,” hereinafter “IEEE 1609.2a-2017,” in view of Graziano (US 10,951,418 B1) and Jerichow (US 2018/0322785 A1).
Regarding claim 1, IEEE 1609.2a-2017 discloses: A system for managing cryptographic exchanges between devices capable of operating in accord with the Wireless Access Vehicular Environment (WAVE) functionality (e.g., the abstract of IEEE 1609.2a-2017), comprising a device operable in at least a first environment in which the device is configured to: 
receive a first message determined with respect to at least WAVE functionality (SPDU) with an associated first certificate chain; 
Refer to at least 5.1.2.3 on page 15 of IEEE 1609.2a-2017 with respect to certificate chains associated with SPDUs. 
Refer to at least page 58 of IEEE 1609.2a-2017 with respect to a trigger SPDU.
add a second certificate chain associated with the device to a second message; 
Refer to at least FIG. 10b on page 21 of IEEE 1609.2a-2017 with respect to a certificate chain with SPDU.
Refer to at least pages 58-59 of IEEE 1609.2a-2017 and [0005] of the background section of the instant specification with respect to the P2PCD request process.
determine if the first certificate chain includes an unknown valid certificate, and if so set a flag associated with the second message to a first state to facilitate identifying the unknown certificate; 
Refer to at least page 58 and 8.2.4.1.2 of IEEE 1609.2a-2017 with respect to a P2PCD requestor determining unknown certificates to specify for inclusion in a signed SPDU for the P2PCD request; the inlineP2pcdRequest field.
Refer to at least 6.3.9 on pages 34-35 of IEEE 1609.2a-2017 with respect to the inlineP2pcdRequest field.
[determine if requested certificates are available for provision responsive to P2PCD requests] and include an identification of at least the unknown certificate in the second certificate chain; and 
Refer to at least 8.2.4.2.3 of IEEE 1609.2a-2017 and [0005] of the background section of the instant specification with respect to including certificates for a P2PCD request response. 
send the second message.
Refer to at least 8.1 of IEEE 1609.2a-2017 and [0005] of the background section of the instant specification with respect to sending the respective messages. 
IEEE 1609.2a-2017 does not disclose: determine if all certificates in the first certificate chain are known, and if so, check if the message has the flag set to the first state, and if so, then unset the flag to a second state before providing the certificates in an SPDU. However, IEEE 1609.2a-2017 in view of Graziano discloses:  determine if all certificates in the first certificate chain are known, and if so, [choose a respective status code];
Refer to at least Col. 11, Ll. 9-28 and Col. 12, Ll. 49-Col. 13, Ll. 4 of Graziano with respect to validating certificates and certificate chains against an expected result.
Refer to at least Col. 13, Ll. 5-Col. 14, Ll. 32 and Col. 15, Ll. 14-24 of Graziano with respect to status codes associated with the validation, which are appended to sent messages in a machine-to-machine environment.  
The teachings of IEEE 1609.2a-2017 comprise “result codes” associated with the P2PCD SPDUs, as well as fields / header information for the SPDUs. Accordingly, they are considered to be combinable with the teachings of Graziano concerning status codes in machine-to-machine messages. 
Therefore it would have been obvious to one of ordinary skill in the art before the filoing date of Applicant’s invention to modify the teachings of IEEE 1609.2a-2017 such that P2PCD SPDUs further comprise status codes indicative of certificate validation for at least the reasons discussed in Col. 6, Ll. 38-51 of Graziano (i.e., assistance against loss of service and malicious messages).
IEEE 1609.2a-2017-Graziano does not disclose: check if the message has the flag set to the first state, and if so, then unset the flag to a second state. However, IEEE 1609.2a-2017-Graziano in view of Jerichow discloses: check if the message has the flag set to the first state, and if so, then unset the flag to a second state.
Refer to at least the abstract, FIG. 4, [0057], [0066], and [0067]-[0071] of Jerichow with respect to V2X messages comprising a trust value field which is re-evaluated at every transmission by respective nodes / vehicles. Any scale may be used for the trust value, such as letter values (e.g., A and B or T and F in the trivial case).
The teachings of IEEE1609.2a-2017-Graziano and Jerichow both concern V2X and WAVE communications, and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to further modify IEEE 1609 2a-2017-Graziano such that P2PCD SPDU status codes may be re-evaluated at respective nodes for at least the purpose of increasing security and integrity of messages (e.g., [0008] of Jerichow). It further would have been obvious to one of ordinary skill in the art to implement letter values because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the type of flag / indicator / bit used to indicate trust).

Regarding independent claim 13, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., the citations and obviousness rationale).
 
Regarding claims 26-27, they are rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning the status codes associated with certificate validation and the citations concerning letters as trust values).

Claims 2-3, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE 1609.2a-2017-Graziano-Jerichow as applied to claims 1, 13, and 26-27 above, and further in view of Kim (US 2020/0045552 A1).

Regarding claim 2, IEEE 1609.2a-2017-Graziano-Jerichow does not fully specify: in which a RSU is available to the device, but unavailable to a second device, the device further configured to facilitate communication between the second device and the RSU. However, IEEE 1609.2a-2017-Graziano-Jerichow in view of Kim discloses: in which a RSU is available to the device, but unavailable to a second device, the device further configured to facilitate communication between the second device and the RSU.
Refer to at least [0153]-[0154], [0156]-[0157], and [0171]-[0175] of Kim with respect to an MBB which may communicate with network infrastructure to support V2X devices where an RSU may not be within range. 
The teachings of IEEE 1609.2a-2017-Graziano-Jerichow and Kim both concern V2X and WAVE and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of IEEE 1609.2a-2017-Graziano-Jerichow to include MBB functionality for at least the reasons discussed in the cited portions and [0155] of Kim (i.e., added flexibility and network reliability for identifying misbehavior / bad certificates).

Regarding claim 3, IEEE 1609.2a-2017-Graziano-Jerichow-Kim discloses: The system of claim 1, in which there may be a roadside unit (RSU) available to the device, further comprising the device configured to: determine if the RSU is available; if the RSU is unavailable, the device to operate in the first environment; and if the RSU is available, the device to operate in a second environment.
Refer to at least [0154] and [0171]-[0175] of Kim with respect to four types of operation, including using an RSU as per the conventional method, or using the MBB.
This claim would have been obvious for substantially the same reasons as claim 2 above.

Regarding claim 14, it is substantially similar to claim 3 above, and is therefore likewise rejected.

Regarding independent claim 22, it is substantially similar to elements of independent claim 1 and dependent claims 2-3, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationales).

Claims 4, 6-12, 15-18, and 20-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over IEEE 1609.2a-2017-Graziano-Jerichow-Kim as applied to claims 2-3, 14, and 22 above, and further in view of Hsu (US 10,503,893 B2).

Regarding claim 4, while the cited portions of Kim discuss switching between traditional RSU and novel MBB functionality, it is not clear whether IEEE 1609.2a-2017-Graziano-Jerichow-Kim fully discloses: further comprising the device operable in the second environment in which the device is configured to: receive the first message; determine if a signature verification for the first message requires an unknown certificate; if the unknown certificate is required, then listen to the RSU for a third message with a list including one or more certificates associated with the third message; and determine if the list provides the unknown certificate , and if so, update the certificate chain associated with the device. However, IEEE 1609.2a-2017-Graziano-Jerichow-Kim in view of Hsu discloses: further comprising the device operable in the second environment in which the device is configured to: receive the first message; determine if a signature verification for the first message requires an unknown certificate; if the unknown certificate is required, then listen to the RSU for a third message with a list including one or more certificates associated with the third message; and determine if the list provides the unknown certificate , and if so, update the certificate chain associated with the device.
Refer to at least [0154] and [0171]-[0175] of Kim with respect to four types of operation, including using an RSU as per the conventional method, or using the MBB.
Refer to at least Col. 2, Ll. 1-20, Col. 3, Ll. 21-23, Col. 7, Ll. 36-44, and Col. 7, Ll. 63-Col. 8, Ll. 5 of Hsu with respect to RSU and master OBUs interchangeably being used for distributing certificate information to vehicles within range; with respect to updating.
The teachings of IEEE 1609.2a-2017-Graziano-Jerichow-Kim and Hsu both concern V2X and certificate verification and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of IEEE 1609.2a-2017-Graziano-Jerichow-Kim to include MBB and RSU being interchangeably used depending on the operation type because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., as per the cited portions of Hsu).

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning P2PCD requests).

Regarding claim 7, IEEE 1609.2a-2017-Graziano-Jerichow-Kim-Hsu discloses: The system of claim 6, further comprising the device configured to: attempt to verify the message with its updated certificate chain; and if unable to verify the message, report the message.
Refer to at least figures 5-6, 5.1.2.4a, and page 70 of IEEE 1609.2a-2017 with respect to verifying certificate chains.
Refer to at least Col. 16, Ll. 4-28 of Graziano with respect to re-validating certificates. 
This claim would have been obvious for substantially the same reasons as claim 1 above.  

Regarding claim 8, IEEE 1609.2a-2017-Graziano-Jerichow-Kim-Hsu discloses: The system of claim 3, wherein the RSU is configured to: monitor devices in a neighborhood associated with the RSU; identify certificates used by devices in the neighborhood; and share certificates with the devices in the neighborhood with a frequency that is dynamically updateable based at least in part on a current distribution frequency and the monitor devices in the neighborhood.
Refer to at least Col. 8, Ll. 6-43 of Hsu with respect to refresh/update frequency for sharing certificate information.
Refer to at least [0156] of Kim with respect to MBB monitoring its neighbors / region.
This claim would have been obvious for substantially the same reasons as claim 4 above. 

Regarding claim 9, it is rejected for substantially the same reasons as claim 1 above (i.e., use of IEEE1609.2).

Regarding claim 10, IEEE 1609.2a-2017-Graziano-Jerichow-Kim-Hsu discloses: The system of claim 8, further comprising the RSU configured to exchange certificates with a PKI over a secure communication pathway.
Refer to at least the background section of Hsu with respect to PKI.
Refer to at least FIG. 14 of Kim.
This claim would have been obvious for substantially the same reasons as claim 4 above. 

Regarding claim 11, it is rejected for substantially the same reasons as claim 1 above (i.e., citations concerning the trigger SPDU).

Regarding claim 12, IEEE 1609.2a-2017-Graziano-Jerichow-Kim-Hsu discloses: The system of claim 4, wherein the RSU is configured to: Identify the device as a new entering the neighborhood; and send the third message, which includes certificates in use in the neighborhood.
Refer to at least Col. 3, Ll. 50-56 and Col. 3, Ll. 63-Col. 4, Ll. 4 of Hsu with respect to determining new vehicle neighbors and transmitting updated certificate information. 
This claim would have been combinable for substantially the same reasons as claim 4 above. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of IEEE 1609.2a-2017-Graziano-Jerichow-Kim to include updating new neighbors for at least the purpose of increasing security by making sure that all communicating nodes in a region have up-to-date cryptographic information. 

Regarding claims 15-21, they are substantially similar to claims 4, 6-8, and 10-12, and are therefore likewise rejected.

Regarding claims 23-25, they are substantially similar to claims 4, 6-8, and 11-12, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432